UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ý Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ý Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 CYTORI THERAPEUTICS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: CYTORI THERAPEUTICS, INC. 3 SAN DIEGO, CALIFORNIA 92121 NOTICE OF 2 TO BE HELD ON AUGUST 16, 2011 Dear Cytori Therapeutics, Inc. Stockholder: You are cordially invited to attend the 2011 Annual Meeting of the stockholders of Cytori Therapeutics, Inc.The Annual Meeting will be held in the United States, at the Hilton La Jolla Torrey Pines, 10950 North Torrey Pines Road, La Jolla, CA 92037on August 16, 2011, commencing at 9:00 a.m., San Diego local time. The meeting will be webcast live for those who are unable to attend in person.To access the webcast of the meeting please visit our website at www.cytori.com and follow the link in our Investor Relations section.To place your vote over the Internet, please see the instructions on the accompanying proxy card. The items of business for the meeting are: · Election of members of our Board of Directors for a one-year term; · Ratification of appointment of the independent registered public accounting firm; · Approval ofthe Company’s 2011 Employee Stock Purchase Plan; · Advisory vote on executive compensation of our named executive officers for the fiscal year ended December 31, 2010; and · Advisory vote on the frequency of a stockholder vote on executive compensation. .In addition, we will address any other business properly brought before the meeting. We have attached a Proxy Statement that contains more information about these items and the meeting.Stockholders that own stock at the close of business on June 20, 2011, can vote at the meeting.A list of our stockholders entitled to vote will be available for inspection by any stockholder at our offices in San Diego, during normal business hours for ten business days prior to the meeting. This list will also be available during the meeting. As permitted by rules adopted by the U.S. Securities and Exchange Commission, we are using the Internet as our primary means of furnishing proxy materials to our stockholders. We will send our stockholders a notice with instructions for accessing the proxy materials and voting electronically over the Internet or by telephone.The notice also provides information on how stockholders may request paper copies of our proxy materials.For those stockholders who elect to receive their proxy materials in the mail, please review the Proxy Statement and Annual Report and vote using the enclosed proxy card. We hope that you will find it convenient to attend the meeting in person.Whether or not you expect to attend, please vote electronically over the Internet or by telephone, or if you receive a proxy card in the mail, by mailing the completed proxy card to the Company to ensure your representation at the meeting and the presence of a quorum.If you decide to attend the meeting and wish to change your proxy vote, you may do so by voting in person at the meeting.If your shares are held in the name of a bank or broker, however, you must obtain a legal proxy from the bank or broker to attend the meeting and vote in person. By Order of the Board of Directors, CHRISTOPHER J. CALHOUN Chief Executive Officer San Diego, California, USA July 8, 2011 Cytori Therapeutics, Inc. 3020 Callan Road San Diego, CA92121 (858) 458-0900 PROXY STATEMENT 2 This Proxy Statement is being furnished in connection with the solicitation of proxies by and on behalf of our Board of Directors to be used at our Annual Meeting of stockholders to be held on August 16, 2011, and at any postponement of the Annual Meeting, for the purposes set forth in the accompanying notice of Annual Meeting. Our annual report for the year ended December 31, 2010 accompanies this Proxy Statement. We have fixed the close of business on June 20, 2011 as the record date for the determination of the stockholders entitled to notice of and to vote at the Annual Meeting.Only holders of record of shares of our common stock on that date are entitled to notice of and to vote at the Annual Meeting.On March 31, 2011, there were 52,134,367 shares of our common stock outstanding. Questions and Answers about the Meeting and Voting 1. What is a Proxy Statement and why has this Proxy Statement been provided to me? A Proxy Statement is a document that the U.S. Securities and Exchange Commission (“SEC”) regulations require us to give you when we ask you to sign a proxy card with regard to voting on proposals at the Annual Meeting.Among other things, a Proxy Statement describes those proposals and provides information about us.Our Board of Directors is soliciting the accompanying proxy to be used at the Annual Meeting and at any postponement of the Annual Meeting.The Annual Meeting will be held at the Hilton La Jolla Torrey Pines, 10950 North Torrey Pines Road, La Jolla, CA 92037.We will use the proxies received in connection with proposals to: · Elect directors; · Ratify the Audit Committee’s selection of KPMG LLP as our independent registered public accounting firm for the 2011 fiscal year; · Approve our 2011 Employee Stock Purchase Plan; · Provide an advisory vote onthe compensation of our named executive officers for the fiscal year ended December 31, 2010; and · Provide an advisory vote on the frequency of a stockholder vote on executive compensation; and · Transact any other business that is proposed in accordance with our by-laws before the Annual Meeting is finally adjourned. 2. Why did I receive a notice in the mail regarding Internet availability of proxy materials this year instead of a full set of proxy materials? We are now providing access to our proxy materials over the Internet.On or about July 8, 2011, we mailed a Notice of Internet Availability of Proxy Materials to our stockholders of record and beneficial owners. The Notice explains how you may access the proxy materials on the Internet and how you may vote your proxy. If you received a Notice by mail and would like to receive a printed copy of our proxy materials, you should follow the instructions for requesting printed materials included in the Notice. 1 3. What is a proxy? A proxy is your legal designation of another person to vote the stock you own.That other person is called a proxy holder. Designation of a particular proxy holder can be effected by completion of a written proxy card, such as the one accompanying this Proxy Statement.Our Chief Executive Officer and Member of the Board of Directors, Christopher J. Calhoun, and our President and Member of the Board of Directors, Marc H. Hedrick, M.D., have each been designated as the proxy holders for the Annual Meeting. 4. What is the difference between a stockholder of record and a beneficial owner who holds stock in street name? The vast majority of our stockholders are represented on our share register in the name of a bank, broker or other third party institution and not in their own name. These stockholders are referred to as beneficial owners who hold their shares in street name. (In this situation, the banks, brokers, etc. are the stockholders of record.)If you have elected to hold your shares in certificate form, your name will appear directly on our register as a stockholder of record. 5. What different methods can I use to vote? If you are a “registered holder,” that is your shares are registered in your own name through our transfer agent, and you are viewing this proxy over the Internet you may vote electronically over the Internet. For those stockholders who receive a paper proxy in the mail, you may also vote electronically over the Internet or by telephone or by completing and mailing the proxy card provided. The website identified in our Notice of Internet Availability of Proxy Materials provides specific instructions on how to vote electronically over the Internet. Those stockholders who receive a paper proxy by mail, and who elect to vote by mail, should complete and return the mailed proxy card in the prepaid and addressed envelope that was enclosed with the proxy materials. If your shares are held in “street name,” that is, your shares are held in the name of a brokerage firm, bank or other nominee, you will receive instructions from your record holder that must be followed for your record holder to vote your shares per your instructions. Your broker will be sending you a Notice of Internet Availability which contains instructions on how to access the website to vote your shares. If, however, you have elected to receive paper copies of our proxy materials from your brokerage firm, bank or other nominee, you will receive a voting instruction form. Please complete and return the enclosed voting instruction form in the addressed, postage paid envelope provided. Stockholders who have previously elected to access our proxy materials and annual report electronically over the Internet will continue to receive an email, referred to in this Proxy Statement as an email notice, with information on how to access the proxy information and voting instructions. Only proxy cards and voting instruction forms that have been signed, dated and timely returned and only proxies that have been timely voted electronically will be counted in the quorum and voted.The Internet and telephone voting facilities will close at 11:59p.m.Eastern Time, August 15, 2011. 2 Stockholders who vote over the Internet or by telephone need not return a proxy card or voting instruction form by mail, but may incur costs, such as usage charges, from telephone companies or Internet service providers. You may also vote your shares in person at the Annual Meeting. If you are a registered holder, you may request a ballot at the Annual Meeting. If your shares are held in street name and you wish to vote in person at the meeting, you must obtain a proxy issued in your name from the record holder (e.g., your broker) and bring it with you to the Annual Meeting. We recommend that you vote your shares in advance as described above so that your vote will be counted if you later decide not to attend the Annual Meeting. If you receive more than one Notice of Internet Availability of Proxy Materials, email notice, proxy card or voting instruction form because your shares are held in multiple accounts or registered in different names or addresses, please vote your shares held in each account to ensure that all of your shares will be voted. 6. What is the record date and what does it mean? The record date for the 2011 Annual Meeting is June 20, 2011. The record date is established by our Board of Directors as required by Delaware General Corporation law.Owners of our common stock at the close of business on the record date are entitled to receive notice of the meeting and to vote at the meeting and any postponements of the meeting. 7. How can I change my vote? You may revoke your proxy and change your vote at any time before the final vote at the meeting.You can revoke a proxy by giving written notice or revocation to our corporate secretary, following the Internet voting instructions, delivering a later dated proxy, or voting in person at the meeting.However, your attendance at the Annual Meeting will not automatically revoke your proxy unless you vote again at the meeting or specifically request in writing that your proxy be revoked. 8. What are my voting choices when voting for director nominees and what vote is needed to elect directors? In voting on the election of director nominees to serve until the 2011 Annual Meeting, stockholders may vote in favor of each nominee, or may withhold votes as to each nominee. In addition, if any other candidates are properly nominated at the meeting, stockholders of record who attend the meeting could vote for the other candidates.Directors will be elected by a plurality. Stockholders are not entitled to cumulative voting rights with respect to the election of directors. The Board recommends a vote “FOR” each of the director nominees identified in this proxy statement. 9. What are my voting choices when voting to ratify the selection of our independent registered public accounting firm? In voting on the ratification of the selection of our independent registered public accounting firm, stockholders may vote in favor of the selection or against the selection, or may abstain from voting on the selection. The affirmative vote of a majority of the shares of common stock present or represented by proxy and voting at the meeting is required to approve this proposal. Abstentions will be counted as present for purposes of determining a quorum and are considered shares present and entitled to vote and thus will have the effect of a vote “AGAINST” this proposal. 3 The Board recommends a vote “FOR” ratification. 10.What are my voting choices when voting to approve the 2011 Employee Stock Purchase Plan? In voting on the approval of our proposed 2011 Employee Stock Purchase Plan, stockholders may vote in favor of the approval or against the approval, or may abstain from voting on the approval of the 2011 Employee Stock Purchase Plan. The affirmative vote of a majority of the shares of common stock present or represented by proxy and voting at the meeting is required to approve this proposal. Abstentions will be counted as present for purposes of determining a quorum and are considered shares present and entitled to vote and thus will have the effect of a vote “AGAINST” this proposal. The Board recommends a vote “FOR” approval of our proposed 2011 Employee Stock Purchase Plan 11.What are my voting choices when voting to approve compensation of our named executive officers? In voting on the approval of our compensation of our named executive officers, stockholders may vote in favor of the approval or against the approval, or may abstain from voting on the approval of such compensation. Because your vote is advisory, it will not bind the Board of Directors or the Compensation Committee.However, the Board of Directors and Compensation Committee will review the voting results and take the results into consideration in making future determination on executive compensation. The Board recommends a vote “FOR” approval of the compensation of our named executive officers for the fiscal year ended December 31, 2010. 12.What are my voting choices when voting to approve the frequency of the advisory vote on compensation of our named executive officers? In voting on the approval of the frequency of the advisory vote on compensation of executives, stockholders may vote in favor of option of every three years, every two years, or every year, or may abstain from voting on the selection Because your vote is advisory, it will not bind the Board of Directors or the Compensation Committee.However, the Board of Directors and Compensation Committee will review the voting results and take the results into consideration in making future determination on the frequency of the advisory vote on executive compensation of our named executive officers. The Board recommends a vote “FOR” approval of the frequency of the advisory vote on compensation of named executive officers on a triennial basis. 13.How will a proxy get voted? If you properly fill in and return the accompanying proxy card, the designated proxy holders (the individuals named on your proxy card) will vote your shares as you have directed. If you sign the proxy card but do not make specific choices, the designated proxy holders will vote your shares as recommended by the Board of Directors as follows: · “FOR” the election of each listed nominee for director; · “FOR” ratification of KPMG LLP as our independent registered public accounting firm for the 2011 fiscal year. 4 · “FOR” approval of our 2011 Employee Stock Purchase Plan · “FOR” approval of the compensation of our named executive officers · “FOR” approval of the frequency of the advisory vote on compensation of our named executive officers on a triennial basis. 14.How are abstentions and broker non-votes counted? Abstentions and broker non-votes will count toward establishing a quorum.An abstention occurs when a stockholder withholds his or her vote by checking the “abstain” box on the proxy card or (if present and voting at the meeting) a ballot.A broker non-vote occurs when a broker, bank, or other stockholder of record, in nominee name or otherwise, exercising fiduciary powers (typically referred to as being held in “street name”) submits a proxy for the Annual Meeting, but does not vote on a particular proposal because that holder does not have discretionary voting power with respect to that proposal and has not received voting instructions from the beneficial owner.Under the rules that govern brokers who are voting with respect to shares held in street name, brokers have the discretion to vote those shares on routine matters, but not on non-routine matters.Routine matters include ratification of independent public accountants.Non-routine matters include the election of directors, adoption of equity compensation plans and advisory votes on executive compensation. 15.Who pays for the solicitation of proxies? We pay the entire cost of the solicitation of proxies.This includes preparation, assembly, printing, and mailing of the Notice of Internet Availability, this Proxy Statement and any other information we send to stockholders.We may supplement our efforts to solicit your proxy in the following ways: · We may contact you using the telephone or electronic communication; · Our directors, officers, or other regular employees may contact you personally; or · We may hire agents for the sole purpose of contacting you regarding your proxy. If we hire soliciting agents, we will pay them a reasonable fee for their services.We will not pay directors, officers, or other regular employees any additional compensation for their efforts to supplement our proxy solicitation.We anticipate banks, brokerage houses and other custodians, nominees, and fiduciaries will forward soliciting material to the beneficial owners of shares of common stock entitled to vote at the Annual Meeting and that we will reimburse those persons for their out-of-pocket expenses incurred in this connection. 16.What constitutes a quorum? In order for business to be conducted at the Annual Meeting, a quorum must be present.A quorum exists when at least 33 ⅓ % of the holders of shares of common stock issued, outstanding and entitled to vote are represented at the meeting.Shares of common stock represented in person or by proxy (including broker non-votes and shares that abstain or do not vote with respect to one or more of the matters to be voted upon) will be counted for the purpose of determining whether a quorum exists. 17.How will voting on "any other business" be conducted? Although we do not know of any business to be considered at the Annual Meeting other than the proposals described in this Proxy Statement, if any additional business is presented at the Annual Meeting, your signed proxy card gives authority to the designated proxy holders to vote on such matters at their discretion. 5 PROPOSAL #1. ELECTION OF DIRECTORS The Board of Directors, upon recommendation of our Governance and Nominating Committee, has nominated the following persons listed below for election as directors.The names of thenine nominees for election as directors are set forth below (the ages shown are as of August 16, 2011).Each of the nominees is currently serving as a member of our Board of Directors. All directors are elected annually and serve a one-year term until the next Annual Meeting, or until their respective successors are duly elected.All of the nominees listed below are expected to serve as directors if they are elected.If any nominee should decline or be unable to accept such nomination or to serve as a director, an event which our Board of Directors does not now expect, our Board of Directors reserves the right to nominate another person or to vote to reduce the size of our Board of Directors.If another person is nominated, the proxy holders intend to vote the shares to which the proxy relates for the election of the person nominated by our Board of Directors. For more information on nomination of directors, see “Director Nominations” below in the section entitled “Corporate Governance.” The Board of Directors recommends a vote “FOR” the nominees named below: Nominees and Business Experience Name Age Position Lloyd H. Dean 61 Chairman of the Board of Directors Christopher J. Calhoun 45 Chief Executive Officer and Director Richard J. Hawkins 62 Director Paul W. Hawran 59 Director Marc H. Hedrick, MD 49 President and Director Ronald D. Henriksen 72 Director E. Carmack Holmes, MD 73 Director David M. Rickey 55 Director Tommy G. Thompson
